Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The present office action represents the first action on the merits
	Claims 1-12 are pending.

Priority
	This application claims priority to Provisional Application No. 63/048,354, filed July 6, 2020.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 23 November 2021 and 18 January 2022 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson, GB2548901.
Regarding Claim 1, Robinson discloses an isolation system for a galley monument, the isolation system comprising: a galley monument wall including a pocket (Fig. 1, 2a, 2b, item no. 32)  and defining at least one entry-way (Fig 1, item 24 and Page 9 line 9 “a gap 24 for ingress and egress”) ; and at least one panel movably received in the pocket (Fig 1, 2a, 2b, item No. 34 and Page 9 Line 23 “a door 34 that is movable”) , the at least one panel configured and adapted to move relative to the pocket between at least one of an open position and or closed position (Fig 1, 2a, 2b, Item No. 34 and Page 9 Line 23-24 “a door 34 that is movable with respect to the base between an open state in which the ingress/egress gap 24 is provided, and a closed state in which the gap 24 is closed”).
Regarding Claim 2, Robinson discloses The system as recited in claim 1, wherein in the closed position, the at least one panel at least partially occludes the at least one entry-way (Fig 1, 2A, 2B, Item No. 34 and Page 9 Line 23-24 “a door 34 that is movable with respect to the base between an open state in which the ingress/egress gap 24 is provided and a closed state in which the gap 24 is closed”).
Regrading Claim 3, Robinson discloses the system as recited in claim 1, wherein in the open position, the at least one panel is received within the pocket to allow passage through the at least one entry-way. (Fig 1, 2A, 2B, Item No. 34 and Page 9 Line 23-24 “a door 34 that is movable with respect to the base between an open state in which the ingress/egress gap 24 is provided, and a closed state in which the gap 24 is closed”).
Regarding Claim 5, Robinson discloses The system as recited in claim 1, wherein the at least one panel includes two panels (Fig 2C, 2D, 2E, items 34A and 34B)  and a hinge positioned between the two panels (Fig 2C, 2D, 2E, items 34A & 34B, 86. Page 13, Lines 31 – 35 the first part 34A of the door is pivotably coupled to the second part (34B) at the Joint 84 to allow to first part 34A to pivot with respect to the second part 34B and with respect to the base 32, as shown in Figures 2C to 2E. The pivotable coupling may be provided by one or more hinges 86.”).
Regarding Claim 6, Robinson discloses the system as recited in claim 5, wherein the two panels each define a respective longitudinal axis (Page 9, Lines 22-23 “Joint 84 extends substantially vertically in use, i.e. is substantially perpendicular to the direction of movement of the door 34”).
Regarding Claim 7, Robinson discloses The system as recited in claim 6, wherein an axis of the hinge is defined parallel to the respective longitudinal axes (Fig 2A thru 2E, Page 13 lines 21-24 “Joint 84 extends substantially vertically in use, i.e. is substantially perpendicular to the direction of movement of the door 34 between the open and closed states (which may also be referred to as the fore-and-aft direction), and substantially perpendicular to the rows R1, R2 (which may be referred to as the transverse direction)”.
Regarding Claim 9, Robinson discloses the system as recited in claim 1, further comprising a latch positioned on at least one of the panel (Fig 3 item 36, and Page 9 lines 28-29 “in the closed state, the door 34 engages with the shell structure 14 of the row in front (or the bulkhead in front as applicable)”) or the wall.
Regarding Claim 10, Robinson discloses the system as recited in claim 9, wherein at least a portion of the latch is positioned on a side of the wall opposite from an opening of the pocket (Fig 3, item 38, page 9 lines 29-31 “close enough to enable a latching formation 36 carried by the door 34 to engage with a corresponding latching formation 38 provided on the forward shell structure 14/bulkhead”).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claims 1-3 and 5-8 above in view of Bengtsson, U.S. Patent No. 6761332. 
Regarding claim 4, Robinson does not disclose a galley or other monument with 2 entry-ways, however Bengtsson teaches The system as recited in claim 1, further comprising a second galley monument wall opposite from the galley monument wall, wherein the second galley monument wall includes a second pocket and defines a second entry-way (Fig 3, item 126) opposite from the at least one entry-way across the galley monument (Fig 3, item 106)  a galley with two entrances and sliding doors to block access. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Robinson with teaching of Bengtsson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the sliding door device of the secondary reference(s) for the pocket door of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 8, Robinson does not disclose a galley, however Bengtsson discloses The system as recited in claim 5, wherein the two panels are configured and adapted to slide relative, […]  (Robinson, Page 13, Lines 23-24 “is substantially perpendicular to the direction of movement of the door 34 between the open and closed states (which may also be referred to as the fore-and-aft direction”) and wherein a first of the two panels is configured and adapted to rotate about the hinge relative to a second of the two panels between the closed position and the open position (Robinson, Fig 2C, Page 13 lines 39-40 and continued on Page 14 lines 1-2  “the first part 34A of the door is pivotably coupled to the second part (34B) at the Joint 84 to allow to first part 34A to pivot with respect to the second part 34B and with respect to the base 32, as shown in Figures 2C to 2E”). 
Robinson may not explicitly teach
 “to the galley monument wall”
However, Bengtsson teaches
to the galley monument wall (Bengtsson, Figure 2 item 78 “a first end section” column 3, line 61)

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to combine the sliding door system disclosed by Robinson with the galley system taught by Bengtsson to have a galley with increased privacy and improved access.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claims 1-3 and 5-10 above in view of Hausner et al., U.S. Patent Application No. 2020/0223550.
Regarding claim 11, Robinson does not disclose the use of a cutout in the pocket, however Hausner teaches the system as recited in claim 1, wherein the galley monument wall includes at least one cut-out area (Fig 5a, 5b, item 13) to expose at least one of an interior of the pocket or the at least one panel (Fig 5a, 5b item 11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the sliding pocket door system of Robinson with the cutout used by Hausner to have a pocket door with a space for a pocket for storing materials such as advertisements or magazines (Hausner, paragraph 49 line 7-8, fig 6b). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claims 1-3 and 5-10 above in view of Koehn et al., US Patent App. No. 2009/0065641.
Regarding Claim 12, Robinson does not disclose the use of a viewing panel, however Koehn teaches the system as recited in claim 1, wherein the at least one panel includes a viewing panel (Fig. 4, item 154, Paragraph 37 line 3 “a peep hole”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the sliding pocket door system of Robinson with a viewing panel taught by Koehn to have a sliding pocket door system that can physically block access with a viewing panel to see if the area outside of the door is clear of traffic or obstructions ( Koehn, Paragraph 0037, lines 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fullerton et al. (U.S. Patent Application No. US2019/0233114), showing a sliding panel door with a hinge.
Bonnefoy et al. (WO 2018/093825 A1), showing a door that slides out of a pocket to block a pathway, that is multiple panels and folds.
Wills (WO 2021/084479 A1), showing a sliding door system blocking at least 1 entry-way.
Papke et al. (WO 2017/176726), showing a transparent panel door
Wilkinson (EP 2736807 B1), showing a folding door that slides to block access and includes a latch
Laurent (FR 3050717 A1), showing a collapsible wall assembly that moves within a pocket and blocks access.
Guering (CN 106184699 A), showing a door that slides with a hinged panel to block an access way.
Goings et al. (WO 2015/006678), showing an accordion door with a latch that slides in and out of a pocket.
Bonnefoy et al. (US 2019/0329891) showing a sliding pocket door with a panel that hinges to open and close.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P LANE whose telephone number is (571)272-6805. The examiner can normally be reached Mon - Fri 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH P. LANE/               Examiner, Art Unit 4175                                                                                                                                                                                         

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626